                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA


KATHY CLARA KENNEALLY,                                       )
                                                             )
                 Plaintiff,                                  )
                                                             )
     -vs-                                                    )          Civil Action No. 17-1655
                                                             )
NANCY A. BERRYHILL,                                          )
ACTING COMMISSIONER OF SOCIAL                                )
SECURITY,                                                    )
                                                             )
        Defendant.                                           )

AMBROSE, Senior District Judge.

                                         OPINION AND ORDER

                                                Background

        Plaintiff Kathy Kenneally (“Kenneally”) brings this action pursuant to 42 U.S.C. §§

405(g) and 1383(c)(3) for review of the ALJ’s decision denying of her claim for a period

of disability, disability insurance benefits (DIB), and supplemental security income

(“SSI”). She alleges a disability beginning on March 10, 2013. (R. 9).1 Following a

hearing before an ALJ, during which time both Kenneally and a vocational expert (“VE”)

testified, the ALJ denied her claim.

        Specifically, the ALJ determined that Kenneally had not engaged in substantial

gainful activity since the alleged onset date. (R. 11) The ALJ also concluded that

Kenneally suffered from numerous severe impairments. (R. 11)2 Kenneally’s

impairments, or any combination thereof, did not meet or equal any listed impairment.


1
  The ALJ determined that Kenneally met the insured status requirements for the Social Security Act through
September 30, 2013. (R. 11)
2
  The ALJ found that Kenneally had the following severe impairments: depression, post-traumatic stress disorder
(“PTSD”), anxiety, and morbid obesity. (R. 11-12)

                                                        1
(R. 12-13) Concluding that Kenneally was capable of performing light work subject to

certain restrictions, the ALJ determined that she had no past relevant jobs but was able

to perform jobs that exist in significant numbers in the national economy. (R. 17-18)

       Kenneally has appealed the denial of her claim. Pending are Cross Motions for

Summary Judgment. See ECF Docket Nos. (13) and (17). For the reasons set forth

below, the ALJ’s decision is affirmed.

                                       Legal Analysis

       1. Standard of Review

       The standard of review in social security cases is whether substantial evidence

exists in the record to support the Commissioner’s decision. Allen v. Bowen, 881 F.2d

37, 39 (3d Cir. 1989). Substantial evidence has been defined as “more than a mere

scintilla. It means such relevant evidence as a reasonable mind might accept as

adequate.” Ventura v. Shalala, 55 F.3d 900, 901 (3d Cir. 1995), quoting Richardson v.

Perales, 402 U.S. 389, 401 (1971). Determining whether substantial evidence exists is

“not merely a quantitative exercise.” Gilliland v. Heckler, 786 F.2d 178, 183 (3d Cir.

1986) (citing Kent v. Schweiker, 710 F.2d 110, 114 (3d Cir. 1983)). “A single piece of

evidence will not satisfy the substantiality test if the secretary ignores, or fails to resolve,

a conflict created by countervailing evidence. Nor is evidence substantial if it is

overwhelmed by other evidence – particularly certain types of evidence (e.g., that

offered by treating physicians).” Id. The Commissioner’s findings of fact, if supported by

substantial evidence, are conclusive. 42 U.S.C. '405(g); Dobrowolsky v. Califano, 606

F.2d 403, 406 (3d Cir. 1979). A district court cannot conduct a de novo review of the

Commissioner’s decision or re-weigh the evidence of record. Palmer v. Apfel, 995



                                               2
F.Supp. 549, 552 (E.D. Pa. 1998). Where the ALJ's findings of fact are supported by

substantial evidence, a court is bound by those findings, even if the court would have

decided the factual inquiry differently. Hartranft v. Apfel, 181 F.3d 358, 360 (3d Cir.

1999). To determine whether a finding is supported by substantial evidence, however,

the district court must review the record as a whole. See, 5 U.S.C. §706.

       To be eligible for social security benefits, the claimant must demonstrate that he

cannot engage in substantial gainful activity because of a medically determinable

physical or mental impairment which can be expected to result in death or which has

lasted or can be expected to last for a continuous period of at least 12 months. 42

U.S.C. § 423(d)(1)(A); Brewster v. Heckler, 786 F.2d 581, 583 (3d Cir. 1986). The

Commissioner has provided the ALJ with a five-step sequential analysis to use when

evaluating the disabled status of each claimant. 20 C.F.R. § 404.1520(a). The ALJ must

determine: (1) whether the claimant is currently engaged in substantial gainful activity;

(2) if not, whether the claimant has a severe impairment; (3) if the claimant has a severe

impairment, whether it meets or equals the criteria listed in 20 C.F.R., pt. 404, subpt. P,

appx. 1; (4) if the impairment does not satisfy one of the impairment listings, whether

the claimant’s impairments prevent him from performing his past relevant work; and (5)

if the claimant is incapable of performing his past relevant work, whether he can perform

any other work which exists in the national economy, in light of his age, education, work

experience, and residual functional capacity. 20 C.F.R. § 404.1520. The claimant

carries the initial burden of demonstrating by medical evidence that he is unable to

return to his previous employment (steps 1-4). Dobrowolsky, 606 F.2d at 406. Once the

claimant meets this burden, the burden of proof shifts to the Commissioner to show that



                                             3
the claimant can engage in alternative substantial gainful activity (step 5). Id. A district

court, after reviewing the entire record, may affirm, modify, or reverse the decision with

or without remand to the Commissioner for rehearing. Podedworny v. Harris, 745 F.2d

210, 221 (3d Cir. 1984).

       2. Dr. Rattan

       Kenneally contends that a remand is required because the ALJ “failed to explain

the weight given to Dr. Rattan’s non-examining opinion.” See ECF Docket No. 14, p. 14-

15) I disagree. The ALJ noted that Rattan found Kenneally “capable of engaging in

simple, routine, repetitive tasks involving simple decision making (Ex. B2A; B3A).” The

ALJ explained that, although the opinion is “generally consistent with the evidence,” she

found it nevertheless “fails to properly consider the claimant’s difficulties with social

functioning.” Id. Specifically, the ALJ determined the evidence indicates that Kenneally

“has some difficulty trusting others, such that she would work best in an environment

that involves no interaction with the public.” (R. 17) Rattan’s failure in this regard, the

ALJ explained, resulted in it being accorded only “moderate weight.” (R. 17)

       In contrast to Rattan’s opinion, the ALJ gave “great weight” to the opinion

rendered by Dr. Newman. (R. 16) Newman opined that Kenneally “had no difficulty

understanding, remembering, and carrying out his instructions and moderate difficulty

interacting appropriately with others.” (R. 16) The ALJ found Newman’s opinion to be

“generally consistent with the record, taking into account the claimant’s objective

presentation as compared to her subjective reports.” (R. 16) Nevertheless, the ALJ

acknowledged that, “in giving the claimant the ultimate benefit of the doubt regarding

her allegations, the [RFC] includes a limitation to routine and repetitive tasks.” (R. 16)



                                              4
       “It is clearly within the ALJ’s authority to choose whom to credit when the record

contains conflicting medical opinions.” Markoch v. Colvin, Civ. No. 14-780, 2015 WL

2374260, * 5 (M.D. Pa. May 18, 2015), citing, Morales v. Apfel, 225 F.3d 310, 317 (3d

Cir. 2000). The ALJ must, however, “provide an explanation as to why opinion evidence

by acceptable medical sources has been rejected so that a reviewing court can

determine whether the reasons for rejection were proper.” Id. Here, as set forth above,

the ALJ chose to give more weight to Newman’s opinion. Kenneally has not argued that

this decision was faulty. As such, in formulating the RFC, ultimately the ALJ determined

that Kenneally could perform light work “except that she is limited to performing routine

and repetitive tasks in a stable environment where the workplace and work process

remain the same and she is isolated from the public, with no more than occasional

interaction from co-workers and supervisors.” (R. 17) The RFC is consistent with the

ALJ’s findings regarding medical opinions and the ALJ provided a “clear and

satisfactory explication of the basis on which it rests.” Cotter v. Harris, 642 F.2d 700,

704 (3d Cir. 1981). Consequently, I find no basis for remand.

       3. Dr. Haddad

       Following two examinations, Dr. Lawrence Haddad provided a medical source

statement in February of 2017. (R. 16) Haddad indicated that he performed a clinical

interview as well as a mental status examination and seven different functional surveys.

(R. 16) However, neither the results of the surveys nor a summary of the results was

appended to his medical source statement. (R. 16) Haddad opined that “’concentration

and attention problems as well as chronic fatigue would make it impossible for [the

claimant] to perform activities within a schedule, attend to tasks from beginning to end,



                                             5
or sustain a competitive work routine’ and that usual work stressors would ‘exacerbate

her physical and emotional impairments and would prevent her from being effective or

productive in any work setting.’” (R. 16) The ALJ gave Haddad’s opinion “very little

weight,” finding it to be “grossly inconsistent” with the evidence and “clearly based upon

wholly subjective reports provided by the claimant rather than any objective findings….”

(R. 16)

       Kenneally requests remand of the case, reasoning that the ALJ rejected

Haddad’s opinion because the reports were not attached. Kenneally insists that the ALJ

should have obtained the reports herself for clarification and in order to afford her a full

and fair hearing. See ECF Docket No. 14, p. 15-17. I disagree. The regulations give the

ALJ flexibility in resolving an inconsistency or insufficiency in the record. That is, an ALJ

may consider recontacting a physician where the evidence is consistent but there is

insufficient evidence to determine whether a claimant is disabled, or, where after

weighing the evidence the ALJ cannot reach a conclusion about whether a claimant is

disabled. See 20 C.F.R. §§ 404.1520b(c); 416.920b(c). However, the ALJ is not

obligated to do so. Id. See Ross v. Colvin, Civ. No. 14-0990, 2015 WL 1636132, at * 9

n. 4 (M.D. Pa. Apr. 8, 2015). “The critical question remains whether there is enough

evidence in the record to permit an ALJ to reach an informed decision.” Toland v.

Colvin, Civ. No. 12-1663, 2013 WL 6175817 (W.D. Pa. Nov. 25, 2013). Here, however,

there is no indication that the ALJ found Haddad’s opinion to be insufficient in such a

manner as to preclude reaching a decision. Rather, the ALJ specifically found that

Haddad’s opinion was “grossly inconsistent” with the record. (R. 16) The record

provided the ALJ with sufficient evidence upon which to base her opinion, including



                                              6
Kenneally’s own testimony, her treatment records, reports from consultative physical

and psychological examinations, and corresponding opinions, and activities of daily

living. Consequently, there is no basis for remand.




                                            7
                   IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF PENNSYLVANIA


KATHY CLARA KENNEALLY,                         )
         Plaintiff,                            )
                                               )
    -vs-                                       )        Civil Action No. 17-1655
                                               )
NANCY A. BERRYHILL,                            )
ACTING COMMISSIONER OF SOCIAL                  )
SECURITY,                                      )
                                               )
      Defendant.                               )

AMBROSE, Senior District Judge.




                                  ORDER OF COURT

      Therefore, this 5th day of March, 2019, it is hereby ORDERED that the decision

of the ALJ is affirmed. It is further ORDERED that Plaintiff’s Motion for Summary

Judgment (Docket No. 13) is denied and Defendant’s Motion for Summary Judgment

(Docket No. 17) is granted.

                                               BY THE COURT:

                                               /s/ Donetta W. Ambrose
                                               Donetta W. Ambrose
                                               United States Senior District Judge




                                           8
